     Case 2:03-cr-00371-MCE-EFB Document 1184 Filed 07/20/20 Page 1 of 1

      JOHN BALAZS, Bar No. 157287
 1
      Attorney at Law
 2    916 2nd Street, Suite F
      Sacramento, CA 95814
 3
      Telephone: (916) 447-9299
 4    Fax: (916) 557-1118
      john@balazslaw.com
 5

 6    Attorney for Defendant
      DWAYNE LAMONT SLATER
 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12

13
      UNITED STATES OF AMERICA,                 No. 2:03-CR-0371-MCE
14
                      Plaintiff,
15                                              ORDER TO SEAL
             v.                                 DOCUMENTS
16

17    DWAYNE LAMONT SLATER,

18                    Defendant.
19
20
            Good cause having been shown, it is hereby ordered that the declaration of
21
      counsel John Paul Balazs with respect to defendant’s motion to reduce sentence
22
      shall be SEALED until ordered unsealed by the Court.
23
            IT IS SO ORDERED.
24

25    Dated: July 17, 2020
26

27

28
